155 U.S. 100 (1894)
PEPKE
v.
CRONAN.
No. 641.
Supreme Court of United States.
Argued October 22, 1894.
Decided October 29, 1894.
APPEAL FROM THE DISTRICT COURT OF THE UNITED STATES FOR THE DISTRICT OF NORTH DAKOTA.
*101 Mr. Marshall A. Spooner, (with whom was Mr. Armstrong Taylor on the brief,) for appellant.
Mr. Willam A. Standish, Attorney General of the State of North Dakota, for appellee.
THE CHIEF JUSTICE:
It was insisted upon the argument that the judgment in contempt was not appealable; State v. Davis, 2 North Dakota, 461; but it was conceded that the validity of the law and of the sentence could be tested by the Supreme Court of the State on certiorari or habeas corpus, and no reason was suggested why, if the judgment of the District Court was the final judgment of the highest court of the State in which a decision in the matter could be had, a writ of error from this court might not be applied for.
Without considering the merits of the questions discussed, the judgment must be affirmed upon the authority of Ex parte Fonda, 117 U.S. 516; In re Wood, 140 U.S. 278; Cook v. Hart, 146 U.S. 183; New York v. Eno, ante, 89, and cases cited.
Judgment affirmed.